PER CURIAM.
It seems to be entirely clear upon the conceded facts that no appeal from the judgment of the district court denying discharge was taken within the proper time. Section 25 of the bankruptcy act provides that “appeals, as in equity cases, may be taken in bankruptcy proceedings from the courts of bankruptcy to the circuit court of appeals of the United States: * * * (2) From a judgment granting or denying a discharge. * * * Such appeal shall be taken within ten days after, the judgment appealed from has been rendered.” Rule 36 of the general rules in bankruptcy (32 C. C. A. xxxvi.; 89 Fed. xiv.) is as follows: “Appeals from a court of bankruptcy to a circuit court of appeals, or to the supreme court of a territory, shall be allowed by a judge of the court appealed from or of the court appealed to, and shall be regulated, except as otherwise provided in the act, by the rules governing appeals in equity in the courts of the United States.” It is elementary law that the time to appeal, thus limited by statute, cannot be extended by the court. Within the 10 days a notice of appeal in the form used in the state courts ivas served on the attorney for creditors and filed in court; but at no time within such 10 days was there any petition of appeal presented to the court or judge, or allowed, or filed, or any citation presented, or signed, or allowed, or filed, or any bond prepared, or presented, or approved, or filed, or any assignment of errors filed. Whatever may have been held as to the effect of a failure to take one or more of these steps, all of which are required by statute or rule, it is quite manifest that, where all of them are lacking, there has been no appeal.